Citation Nr: 0932487	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-37 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for anemia, including 
as secondary to the service-connected duodenal ulcer.

2.  Entitlement to a disability rating greater than 40 
percent for service-connected chronic duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to January 
1944.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision from 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Detroit, Michigan, which denied the above claims.

A review of the record reflects the Veteran raised claims for 
service connection for hemorrhoids and acid reflux as 
secondary to the service-connected duodenal ulcer.  These 
claims have not been adjudicated and are REFERRED to the RO 
for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reflects that further 
development is necessary.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration. 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a) 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2008).

The Veteran has alleged he has anemia of longstanding 
duration and specifically argues the anemia is a result of 
the gastrectomy or vagotomy performed in connection with his 
service-connected duodenal ulcer.  

Significantly, the Veteran is in receipt of service 
connection for a duodenal ulcer.  Service treatment records 
reflect the Veteran was seen for a duodenal ulcer in December 
1943 and include laboratory findings, including hemoglobin 
findings, from this time; however, these findings have not 
been interpreted by a medical professional.  As such, it is 
not possible to determine whether these findings illustrate 
that the Veteran had anemia during service.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding that the Board 
cannot substitute its own medical judgment for that of 
medical professionals).

Furthermore, the records shortly after service reflect the 
Veteran was hospitalized for bleeding or hemorrhaging 
duodenal ulcers in October 1946, February 1948, and April 
1953.  He under went a vagotomy and a gastrectomy in April 
1953.  Significantly, anemia is defined as a reduction below 
normal in the concentration of erythrocytes or hemoglobin in 
the blood, measured per cu, mm or by volume of packed red 
cells per 100 mL of blood and it occurs when the equilibrium 
is disturbed between blood loss (through bleeding or 
destruction) and blood production.  See Dorland's Illustrated 
Medical Dictionary 77 (30th ed. 2003).  In other words, the 
definition of the condition suggests that blood loss, such as 
those illustrated by the hemorrhaging, could result in 
anemia.  The RO never obtained a medical opinion to determine 
whether the Veteran's anemia may be related to these 
instances of hemorrhaging related to the service-connected 
ulcer.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin, 1 Vet. 
App. at 171; Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the Veteran should be scheduled for an 
appropriate VA examination so that a medical opinion may be 
obtained as to the current nature and etiology of the anemia.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

Concerning the claim for an increased disability rating for 
the duodenal ulcer, although the Veteran was afforded an 
examination in June 2006, this examination is too remote in 
time to address the current severity of the Veteran's 
service-connected ulcer, particularly as the Veteran has 
alleged his condition had worsened in a May 2008 statement.  
Similarly, the Veteran testified in June 2009 that he was 
constantly weak and tired from his ulcer and it was 
increasingly difficult to do anything.  VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the Veteran's contention that his 
disability had increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").

The state of the record is uncertain as to the severity of 
the Veteran's duodenal ulcer, and an updated VA examination 
is therefore needed in order to make an informed decision 
regarding the Veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall afford the Veteran a 
VA examination to ascertain the nature and 
etiology of his anemia.  The claims file, 
and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished. The examiner must 
review all pertinent records associated 
with the claims file, and following this 
review and the examination offer an 
opinion as to the following:

(a)  Whether the Veteran's lab findings 
during service or directly after service 
constituted anemia.

(b)  Whether Veteran's currently diagnosed 
anemia is at least as likely as not (i.e., 
50 percent or greater possibility) related 
to the Veteran's active service.

(c)  Whether the Veteran's currently 
diagnosed anemia was caused by, or is 
aggravated by the Veteran's service- 
connected duodenal ulcer, including the 
post-service episodes of hemorrhaging 
related to the ulcer and the subsequent 
vagotomy and gastrectomy performed to 
treat the ulcer.   If the service-
connected ulcer aggravates (i.e., 
permanently worsens) the anemia, the 
examiner should identify the percentage of 
disability which is attributable to the 
aggravation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The Veteran should be scheduled for a 
VA medical examination for the purpose of 
determining the current nature and 
severity of his service-connected duodenal 
ulcer.  The claims file, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.

To the extent practicable, the examiner 
should identify all symptomatology 
associated with the Veteran's ulcer.  The 
examiner should also be requested to 
indicate the frequency and severity of the 
associated symptoms, to include pain, 
hematemesis, melena, vomiting, anemia, and 
weight loss.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals






